                           WAYNE GREENWALD, P.C.
                                           Attorneys

                            at 475 Park Avenue South - 26th Floor
                                 New York, New York 10016
                           Tel: 212-983-1922 Fax: 877-354-1003
                                e-mail: grimlawyers@aol.com


                                                                              W. M. Greenwald




                                        August 7, 2019

Via ECF Filing,
and First Class Mail

Hon. Michael E. Wiles
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

Re:    In re Boaz Bagbag, Debtor
       Chapter 7, Case No. 08-12667-MEW
       and
       Bagbag v Summa Capital Corp.,
       Adv No. 19-01022-MEW

Dear Judge Wiles:

       This firm represents Summa Capital Corp. (“Summa “), in this case.

       In compliance with Your Honor’s August 1, 2019, order in this action, Summa asks that
this Court leave open this adversary proceeding and the Debtor’s case.

        Summa intends to seek sanctions against the Debtor and his counsel. The decision
denying the Debtor’s motion/action shows that the Debtor’s pleadings were not supported by law
or fact. The action’s record shows the Debtor and his counsel vexatiously multiplied the
proceedings. Legitimate bases for seeking sanctions exist.

       We ask for the Debtor’s case to remain open to facilitate enforcement proceedings. This
Court has jurisdiction to enforce Summa’s consent judgment against the Debtor, issued by this
Court.
WAYNE GEENWALD, P.C.

Hon. Michael E. Wiles
August 7, 2019
Page 2

       We are available for any questions the Court has in this regard.

       Thank you for your consideration.

                                                            Respectfully,

                                                            /s/ Wayne M. Greenwald

                                                            Wayne M. Greenwald

WMG/ms

cc: Adam Pollock, Esq.
